COMBS, Justice.
We granted review of Bridges’ conviction for operating a motor vehicle while under the influence of (apparently) alcohol. The issue is whether the trial court erred to the defendant’s prejudice by including in its instructions to the jury a definition of “under the influence.” We hold that the trial court did so err, and reverse.
The elements of the charged offense are defined by KRS 189A.010(1):
No person shall operate a motor vehicle anywhere in this state while under the influence of alcohol or any other substance which may impair one’s driving ability.
The trial court’s Instruction No. I fairly stated the statutory elements. The court *542then proceeded, over objection, to give its Instruction No. Ill:
“Under the influence” means that a person must consume some alcohol or other intoxicating beverage of any type which may impair his driving ability. The intoxicating beverage, whether in small quantities or great quantities, may adversely affect the Defendant’s action, reactions, conduct, movements or mental processes, and may have impaired his reactions so as to deprive him of that control over himself which he would normally possess. It is not necessary for the Commonwealth to prove impaired driving ability or that the Defendant was “drunk”, [sic] and it is not necessary that the Commonwealth of Kentucky prove the exact type of intoxicating beverage that a person consumed to warrant a finding by you of guilty.
For a number of reasons, we believe Instruction No. Ill was improper. First, the instruction equates “under the influence” with mere consumption. This fallacy, combined with the truisms which follow it, re-writes the statute so as to incriminate any person who drives after having consumed any amount of alcohol at any time.
That the equation is indeed fallacious is beyond question. The implication of Instruction No. Ill, that consumption of any amount of alcohol necessarily puts the consumer “under the influence,” defies common sense and, perhaps more to the point, defies the law. It cannot be reconciled with KRS 189.520(3), which provides in part:
(a) If there was 0.05 percent (5/100%) or less by weight of alcohol in such blood, it shall be presumed that the defendant was not under the influence of intoxicating beverages;
(b) If there was more than 0.05 percent (5/100%), but less than 0.10 percent by weight of alcohol in such blood, such fact shall not constitute a presumption that the defendant either was or was not under the influence of intoxicating beverages ....
(Emphasis added.) Even the statutory presumption of KRS 189.520(3)(c), that a concentration of 0.10 percent or greater by weight of alcohol in the blood renders a person under the influence, is rebuttable. See, e.g., Marcum v. Commonwealth, Ky., 483 S.W.2d 122 (1972); Commonwealth v. Kroger, 276 Ky. 20, 122 S.W.2d 1006 (1938). But it is subsection (a), supra, which most vividly demonstrates that even recent consumption of alcohol is not sufficient to establish conclusively that the consumer is “under the influence.”
Bridges also maintains that Instruction No. Ill was erroneous in stating what the Commonwealth need not prove — i.e., impaired driving ability or that the defendant was drunk. The Commonwealth argues that the instruction was appropriate in this respect in order to present the legal issues involved.
The parties agree that the essential elements of the offense are committed by the operation of a motor vehicle while under the influence of alcohol, and that neither erratic driving nor impaired driving ability are elements of the offense. Hayden v. Commonwealth, Ky.App., 766 S.W.2d 956 (1989). It is beneficial to examine each of these “non-elements” separately.
The statute means to prevent the evil effects of substandard driving resulting from the operation of motor vehicles by persons under the influence of alcohol. We take as legislative facts that: 1) alcohol (or other substances) may impair driving ability; and 2) a driver actually under the influence of such substances is impaired as a driver, conclusively, and presents a danger to the public. Proof that a driver was “under the influence” is proof of impaired driving ability. It is redundant to instruct on impairment as a separate element, and confusing to instruct that the Commonwealth must prove influence but not impaired ability.
Clearly the legislature did not intend that actual driving errors attributable to the influence of alcohol should be an element of the offense. Rather, as the Court of Appeals acknowledged in Hayden, that such errors occurred may be evidence, but is not indispensable evidence, that the driver was in fact under the influence.
*543Like the Court of Appeals in Hayden, we believe that the statutory language as to the elements of the offense is unambiguous and clear on its face. An instruction framed in terms of the statute is sufficient to apprise the jury of what the Commonwealth must prove, and it is unnecessary to elaborate on what the Commonwealth need not prove. See J. Palmore and R. Lawson, Instructions to Juries in Kentucky, Section 9.16 (1990). Upon retrial of this case, Instruction No. Ill should be omitted entirely.
The conviction is reversed, the sentence vacated, and this matter remanded to Christian District Court for further proceedings consistent with this opinion.
STEPHENS, C.J., and LEIBSON and SPAIN, JJ., concur.
LAMBERT, J., concurs in result by separate opinion, in which REYNOLDS, J., joins.
WINTERSHEIMER, J., dissents by separate opinion.